I114th CONGRESS2d SessionH. R. 5623IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Abraham (for himself, Mr. Boustany, Mr. Fleming, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the award of the Distinguished Service Cross to Chaplain (First Lieutenant) Joseph Verbis LaFleur for acts of valor during World War II. 
1.Authorization for award of the Distinguished Service Cross to Chaplain (First Lieutenant) Joseph Verbis LaFleur for acts of valor during World War II
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished Service Cross under section 3742 of that title to Chaplain (First Lieutenant) Joseph Verbis LaFleur for the acts of valor referred to in subsection (b). (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Chaplain (First Lieutenant) Joseph Verbis LaFleur while interred as a Prisoner of War by Japan from December 30, 1941, to September 7, 1944. 
